Citation Nr: 1204798	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD and assigned a 30 percent rating from November 13, 2006.  The RO granted an increased 50 percent rating from November 13, 2006, in July 2009.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A copy of the transcript of that hearing is of record.  Additional evidence was submitted in July 2011 with waiver of agency of original jurisdiction (AOJ) consideration.

The Board notes that electronic VA records show the issues of entitlement to service connection for sleep apnea and kidney stones were adjudicated in a July 2011 rating decision.  There is no indication of any subsequent notice of disagreement as to these matters and they have not been developed for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Prior to September 19, 2008, the Veteran's service-connected PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to symptoms including impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran's service-connected PTSD effective September 19, 2008, is shown to have been manifested by an occupational and social impairment with deficiencies in most areas due to difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships; effective February 1, 2011, his PTSD is shown to have resulted in total occupational and social impairment including as due to an intermittent inability to perform activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to September 19. 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 70 percent for PTSD effective from September 19, 2008, and for a 100 percent rating effective from February 1, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the January 2007 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, a statement from the Veteran's spouse, and the Veteran's statements and testimony in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Court has held that global assessment of functioning (GAF) scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 

60 ?- 51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50 - 41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40 - 31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

In this case, service records show the Veteran served in the Republic of Vietnam and received awards and medals including the Combat Infantryman's Badge.  On November 13, 2006, VA received the Veteran's initial claim for entitlement to service connection for PTSD.  

On VA PTSD examination in February 2007 the Veteran reported the constant barrage of news about the war in Iraq brought back memories of Vietnam.  He stated that was employed as a salesman and that he had many loyal customers and many friends.  He reported that he was active in his community and his church, that he enjoyed playing golf and hunting for early American artifacts, and that he lived in a house he built on fourteen and half acres with his spouse of 27 years.  He stated his first signs of impaired functioning began in 2005 and that his concentration had been poorer lately.  It was noted his spouse had noticed him yelling out loud in his sleep.  He reported he had become morbidly depressed until he began taking anti-depressant medication and that he had noticed a decreased ability to perform at work with worries that had intensified due to a decrease in income.  He described withdrawing from some of the many social functions he would have attended in the past and tending to avoid crowds.  

Mental status examination revealed he was alert and well oriented and that his overall intellectual and memory function were within normal age limits.  His eye contact and general appearance were appropriate.  There were no abnormal movements and his speech was normal in rate and volume.  There was no impairment of thought process or communication and no evidence of delusions or hallucinations.  His affect was stable and congruent with a range of topics. He was not felt to be dangerous to himself or others.  A diagnosis of PTSD was provided with an assigned GAF score of 65.  The examiner noted the disorder had resulted in reduced productivity at work and less social activity. 

VA treatment records show the Veteran complained of nightmares and flashbacks of Vietnam and reported he was having problems at work.  A March 2008 report noted his belief that he had been retained in employment because his boss was very understanding.  The examiner noted he was alert, well dressed, calm, cooperative, and tearful at times.  His speech was low in volume and adequate in amount.  His affect was somewhat withdrawn, but stable.  There was no evidence of thought disorders, delusions, auditory hallucinations, or suicidal or homicidal ideation.  His insight and judgment were fair.  A September 19, 2008, mental health note reported the Veteran described feeling more stressed recently and that the memories of his Vietnam combat increased during the months from October to January.  He stated that he wanted to isolate himself, was more irritable, and had increased nightmares.  He reported his sales commissions were lower and that he had a very low tolerance for being sociable.  The examiner noted the Veteran was having an increase in his PTSD related to his combat trauma anniversary date and was worsening overall which affected his employability.  

In a May 2009 statement the Veteran's spouse described problems he had experienced with work and his ability to deal with people.  She noted his PTSD had become worse with the media coverage of the Gulf War and then the war in Iraq.  

On VA examination in May 2009 the Veteran reported he was still working fulltime, but that he had reduced his time to 40 hours per week since 2007, had missed almost two weeks of work due to anxiety in 2008, and had already missed one day in 2009.  He reported his boss had expressed concern about his declining performance.  He stated he preferred to isolate and that he dreaded going to work.  He reported having a good relationship with his spouse, but that he felt guilty about snapping at her.  The examiner noted he was appropriately dressed and groomed.  He did not demonstrate memory impairments beyond what could be explained by symptoms of depression and related attention and concentration impairments.  He was oriented times three with no evidence of impairment in thought processes or communication.  There was no evidence of problems with ability to maintain minimal personal hygiene or other basic activities of daily living.  Rate and flow of speech was unremarkable.  He reported he felt sad, irritable, and anxious most days.  His affect was labile and he was tearful at times.

The examiner noted the Veteran did not demonstrate symptoms consistent with his having panic attacks and that he denied problems related to impaired impulse control.  He reported he was getting seven to eight hours sleep with medication and was having nightmares about once per week.  There was no evidence of obsessive of ritualistic behavior.  He denied delusions or hallucinations.  His judgment and insight appeared to be intact and he denied having thoughts of harming himself or others.  The examiner analyzed the findings on psychological testing and provided diagnoses of PTSD and adjustment disorder with anxious and depressed mood secondary to PTSD.  A combined GAF score of 50 was provided and was defined as reflective of serious symptoms and serious impairment in social and occupational functioning.  It was noted that while the Veteran evidenced missed time from work, diminished efficiency, and difficulty coping with stress and change in the workplace he would likely benefit from vocational rehabilitation to identify how to transfer his current skill set to a position that did not require as much social ability and high energy work performance.  The examiner noted he appeared to be having a moderate impairment in his occupational functioning and had problems related to his ability to engage in social activities.  His prognosis appeared guarded given his symptom severity and lack of improvement despite engagement in treatment.  

In a September 2009 VA Form 9 the Veteran reported that he had to resign from his sales position and had been placed in a position that did not require that he associate with the general public.  He stated his income had been reduced to what he had earned 15 years earlier in his career.  He asserted that a 70 percent rating was warranted for his PTSD.  

Private treatment records associated with the Veteran's Social Security Administration (SSA) disability claim include an April 2011 psychological evaluation.  The examiner noted that mental status examination revealed the Veteran was oriented to person, place, and time, as well as situation.  His speech was of adequate production, but he at times seemed rather avoidant discussing problems associated with his PTSD.  He was anxious, nervous, apprehensive, and ill at ease.  It was noted that at times he seemed internally preoccupied which affected his concentration and attention.  There were no noted disturbances in perception.  Diagnoses of major depression, PTSD, and generalized anxiety disorder were provided.  It was noted that symptoms and signs of depression were problematic as was anxiety with panic episodes exacerbated by intrusive thoughts related to past combat.  He was neither psychotic nor suicidal, but he tended to withdraw and isolate.  It was noted that he reported he had contemplated suicide in the past due to the severity of his tinnitus.  A June 2011 assessment found the Veteran had severe mental impairments including depressive disorder and anxiety/PTSD.  

At his personal hearing in July 2011 the Veteran testified that had experienced difficulty with his VA treatment and that he had stopped working at the end of January 2011 because of his PTSD.  He reported he had trouble dealing with stress at work and was too mentally exhausted to search for other work.  He reported having had panic attacks and periods of depression and flashbacks of Vietnam when military aircraft flew near his home.  In a July 2011 statement submitted in support of his claim the Veteran described problems he had experienced since returning from Vietnam and discussed his dissatisfaction with his VA mental health care.  

Based upon the evidence of record, the Board finds the Veteran's service-connected PTSD prior to September 19, 2008, was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to symptoms including impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that medical records show the disorder had resulted in reduced productivity at work and less social activity, but that functioning as assessed upon the GAF scale during from January 2006 to July 2008 in the range of 60 to 70 is indicative of no more than moderate difficulty in social or occupational functioning.  These findings are consistent with the Veteran's own report of symptoms.  The overall evidence of record demonstrates a 50 percent rating is warranted prior to September 19, 2008.  

The Board finds that the Veteran's service-connected PTSD effective September 19, 2008, is shown to have been manifested by an occupational and social impairment with deficiencies in most areas due to difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  A VA treatment record on this date noted an increased in symptomatology and a worsening effect on employability.  A subsequent November 2008 report noted a GAF score of 46 which was consistent with the findings of a VA examination May 2009 which included a GAF score of 50 defined as reflective of serious symptoms and serious impairment in social and occupational functioning.  The May 2009 examination also noted, however, that the Veteran did not demonstrate symptoms consistent with his having had experienced panic attacks and that he had denied problems related to impaired impulse control.  There was no evidence of obsessive of ritualistic behavior, delusions or hallucinations, impaired judgment, impairment in thought processes or communication, inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Board finds, however, that the Veteran's service-connected PTSD effective February 1, 2011 (the day following the Veteran's last day of employment) is shown to be productive of total occupational and social impairment including as due to an intermittent inability to perform activities of daily living.  He presented credible testimony in support of his claim that he had terminated his employment as of this date because of his PTSD and that he had been unable to handle stress at his workplace or function appropriately at home or with friends.  Therefore, the Board finds that increased ratings of 70 percent effective from September 19, 2008, and of 100 percent effective from February 1, 2011, are warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, prior to February 31, 2011.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Although entitlement to a total disability rating based on individual unemployability is an element of all appeals of an increased rating (Rice v. Shinseki, 22 Vet. App. 447 (2009); see also 38 C.F.R. § 4.16 (2011)), the Board's decision this date grants a 100 percent schedular rating effective following the Veteran's last day of employment; he has not asserted that he was unable to work prior to that date and in fact, has reported that he worked fulltime prior to that date.  There is no indication that the Veteran's employment was only marginal employment prior to February 1, 2011.  No argument has been raised by either the Veteran or his representative as to a TDIU rating prior to the date he last worked.  As such, there is no need to address entitlement to a TDIU here. 


ORDER

Entitlement to an increased 70 percent rating, but no higher, effective from September 19, 2008, and an increased 100 percent rating effective from February 1, 2011, for PTSD is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


